 1 Kelly R. Kichline, NV Bar No. 10642
   MGM RESORTS INTERNATIONAL
 2 6385 S. Rainbow Blvd., Suite 500
   Las Vegas, NV 89118
 3
   Telephone: (702) 692-5651
 4 Telephone: (702) 669-4501
   Email: kkichline@mgmresorts.com
 5
   Attorney for Defendant,
 6 Aria Resort & Casino, LLC

 7

 8                            THE UNITED STATES DISTRICT COURT

 9                                FOR THE DISTRICT OF NEVADA
10
     EMY GONG, an individual,                            CASE NO.: 2:21-cv-00594-RFB-NJK
11

12 Plaintiff,
                                                         STIPULATION AND ORDER FOR
13 vs.                                                   DISMISSAL WITH PREJUDICE
14 ARIA RESORT & CASINO, LLC d/b/a ARIA
   RESORT; DOES I through X; and ROE
15 Corporations XI through XX, inclusive,

16
                          Defendants.
17

18          IT IS HEREBY STIPULATED, by and between the parties herein, through their respective
19
     counsel that, pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, all claims
20
     and all parties herein are hereby dismissed with prejudice.
21
     ///
22
     ///
23

24   ///

25

26

27

28

                                                     1
 1          Each party will bear her or its own costs. All parties appearing have signed this stipulation,
 2   and there are no remaining claims or parties.
 3

 4      DATED this 30th day of June, 2021.                DATED this 30th day of June, 2021.

 5      LAW OFFICE OF STEVEN H. BURKE                     MGM RESORTS INTERNATIONAL

 6
        _/s/Steven H. Burke_______________                /s/ Kelly R. Kichline_______________
 7      Steven H. Burke, Esq.                             Kelly R. Kichline, Esq.
 8      Nevada Bar No.: 14037                             Nevada Bar No.: 10642
        9205 W. Russell Road, Suite 240                   6385 S. Rainbow Boulevard, Suite 500
 9      Las Vegas, NV 89148                               Las Vegas, NV 89119
        Attorney for Plaintiff                            Attorney for Defendant
10      Emy Gong                                          Aria Resort & Casino, LLC
11

12

13

14
                                                  ORDER
15

16        IT IS SO ORDERED:
17

18                                                    ____________________________________
19                                                    UNITED STATES DISTRICT JUDGE

20
                                                     DATED: June 30, 2021.
21

22

23

24

25

26

27

28

                                                      2
